DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extension portion extending toward a slit between the thumb and a forefinger (claims 3 and 5) and one (of the number of the fixing belt) is fixed at a palm and the other one is fixed at a wrist (claim 9), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (It is noted that the claims appear to recite a relation to a thumb and a forefinger, a palm and a wrist.  However the drawings fail to illustrate this device on a back of a hand, thus fails to show the code scanning terminal in relation to a thumb and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  It appears, based on the drawings, the term “handback” in claims 1-13 is used by the claim to mean “a back of a hand” while the accepted meaning (hand back) is “to return (something) by handing it to someone”.  Therefore the specification does not appear to clearly redefine the term.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claims 1-13 recite “which is characterized in”.  It is suggested the language recite “which comprises” or “which further comprises”.
Claim 1 recites in line 3 “a code scanning device”.  It appears the language should recite “the code scanning device” for proper antecedent basis of that in line 2.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
gesture sensing device for triggering an on/off code scanning function, in claim 1
fixing member for fixing the terminal body on a handback, in claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “a fixing member for fixing the terminal body on a back of a hand…and the thumb is a thumb of a hand for fixing the terminal body”.  This language implies the fixing member is a thumb since the thumb fixes the terminal body.  However, the specification describes an embodiment where the fixing member is a fixing belt (4) with an adjustable length (“In the present specific embodiment, the fixing member is a fixing belt 4, which has a simple structure, is easy to be implemented, and has a low cost…. Specifically, in the present embodiment, the fixing belt 4 consists of two sub fixing belts 41 and 42, first ends of the two sub fixing belts 41 and 42 are respectively connected fixedly to the terminal body 1” - see pg 5; “When in use, the terminal body 1 is fixed on the left hand by the fixing belt 4, both hands can perform normal manual tasks, when it needs to scan the code, the thumb is lifted to a position of the gesture sensing device 2 to be sensed by it…” – see pg 7).  While the specification explicitly recites “the thumb is a thumb of a hand for fixing the terminal body” on pgs. 2 and 4, 
	Claims not specifically addressed fail to comply with the enablement requirement due to their dependency.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 recite “handback-type code scanning terminal” and claim 1, line 3 and claim 10 recite “a handback”.  It is unclear what the applicant means by “handback” and “handback-type” (especially since the term “type” is a relative term).  The term “handback” is not a common term unless used as a verb to hand back (i.e. to return).  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  It appears, based on the drawings, the term “handback” in claims 1-13 is used by the claim to mean “a back of a hand” while the accepted meaning (hand back) is “to return (something) by handing it to someone”.  The term is indefinite because the specification does not clearly redefine the term.  For examination purposes, the claim language will be interpreted as “a back of a hand” and “a code scanning terminal that is worn on a back of a hand, the code scanning terminal comprising”. 
Claim 1 recites “a fixing member for fixing the terminal body on a back of a hand…and the thumb is a thumb of a hand for fixing the terminal body.  The language implies the fixing member is a thumb.  It is unclear how a thumb of a hand fixes the terminal body, especially in view of the 35 U.S.C 112(a) rejection (see above).  Please clarify.  For examination purposes, the phrase “for fixing the terminal body” will be interpreted as intended use, and thus will not be given significant patentable weight. 
Claim 9 recites “a number of the fixing belt is two”.  This language is awkward and unclear.  Does the applicant mean that the fixing belt has a plurality of length settings and is at a setting of a number two?  If so, the claim needs to better clarify that the fixing belt has a plurality of settings of length, and the length setting of fixing belt is set a number two.  Or does that applicant mean there are two fixing belts?  Please clarify.
Claims not specifically addressed are indefinite due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mistkawi et al. (US 2020/0272801).
With respect to claim 1, as best understood, Mistkawi et al.  discloses a code scanning terminal that is worn on a back of a hand, the code scanning terminal comprising: 
a terminal body (100) on which a code scanning device (102) and a gesture sensing device (106) for triggering an on/off code scanning function of the code scanning device are disposed ([0025], [0026], Fig. 1), and 
a fixing member (strap) for fixing the terminal body on a back of a hand ([0026], [0032], Fig. 11A).
With respect to claim 5, Mistkawi et al. discloses a bottom portion of the terminal body has an extension portion (lower enclosure of 520 that contains trigger switch 502) extending toward a slit between the thumb and a forefinger, and the gesture sensing device is disposed at an outer side surface of the extension portion ([0035], [0036], Figs. 1A-1D and 5).
With respect to claim 7, Mistkawi et al. discloses the fixing member is a fixing belt having an adjustable length (the size of the strap is adjusted – Figs. 4A-4D illustrate the 
With respect to claim 10, Mistkawi et al. illustrates a bottom surface of the terminal body is provided with an arc portion adapting to the back of the hand (Fig. 1C, 1D and 11A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistkawi et al. as applied to claim 7 above, and further in view of Gabriel et al. (WO 2020/075143).
With respect to claim 8, Mistkawi et al. addresses all the limitations of claim 7.
However, Mistkawi et al. fails to expressly disclose the fixing belt is manufactured using a silicone material.
The Mistkawi et al. teaches the fixing belt being an adjustable strap ([0032]).  It is well known in the art for an adjustable strap to be made of silicone, as taught by Gabriel et al. (pg. 8, lines 18-20; pg. 9, lines 15-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing belt to be made of a silicone .

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistkawi et al. as applied to claim 1 above, and further in view of Lee (KR 20200122620).
With respect to claim 12, Mistkawi et al. addresses all the limitations of claim 1.
However, Mistkawi et al. fails to expressly disclose the terminal body is further provided with a magnetic charging connector for charging the code scanning terminal.
Mistkawi et al. discloses the terminal body resting in a cradle for charging ([0045]; Figs. 13A and 13B).  Lee teaches it is well known in the art for a terminal body of code scanning device to have a magnetic charging connector for charging the device in a cradle (“10 is a conceptual diagram showing that only the scanner according to the present invention is mounted on the cradle, and FIG. 11 is a conceptual diagram showing that the scanner is mounted on the cradle while the strap is connected. Meanwhile, magnets corresponding to each other are installed inside the scanner body and the scanner insertion socket of the present embodiment (not shown). When the scanner body is inserted into the scanner insertion socket and mounted by the magnetic force of the corresponding magnet, the fitting is guided, and contact between the contacts is stably maintained.“ – pg. 6) (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal body is further provided with a .

Claims 1, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich (US 2012/0223143) in view of Strandberg et al. (US 2009/0032560).
With respect to claim 1, as best understood, Turbovich discloses a code scanning terminal that is worn on a back of a hand, the code scanning terminal comprising: 
a terminal body (14) on which a code scanning device (10,12) is disposed ([0096], Figs. 1, 3A, 3B), and 
a fixing member (20, 22) for fixing the terminal body on a back of a hand ([0098], [0111], [0113], Figs. 3A and 3B).
Turbovich fails to expressly fails to expressly disclose the terminal body includes a gesture sensing device for triggering an on/off code scanning function of a code scanning device, wherein the gesture sensing device is used to sense a lifting action of a thumb, and the thumb is a thumb of a hand.
Strandberg et al. teaches it is well known in the art for a terminal body of a code scanning terminal to be worn on a back of a hand to have a gesture sensing device for triggering an on/off scanning function of a code scanning device (a person’s thumb being placed in direct contact with a movable control input structure, e.g. button or switch to trigger an event for sensing an identifier, e.g. barcode) ([0034], [0035], [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal body to include a gesture 
With respect to claims 7 and 9, as best understood, the modified Turbovich addresses all the limitations of claim 1, and further discloses there are two fixing members, where one fixing member is fixed at a palm and the second fixing member is fixed at a wrist (Turbovich: [0110]-[0112], Fig. 2).
However, the modified Turbovich fails to expressly disclose the fixing member being a fixing belt having an adjustable length.
Strandberg et al. teaches it is well known in the art for a strap to be a belt having an adjustable length ([0076], [0077], [0101], [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing member to be a fixing belt having an adjustable length in order to accommodate different sized hands.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich modified by Strandberg et al. as applied to claim 1 above, and further in view of Mistkawi et al. 
With respect to claim 5, the modified Turbovich addresses all the limitations of claim 1.
However, the modified Turbovich fails to expressly disclose a bottom portion of the terminal body has an extension portion extending toward a slit between the thumb 
Turbovich illustrates the fixing member (22) extending toward a slit (gap) between the thumb and a forefinger (Fig. 2).  It is well known in the art for a bottom portion of a terminal body of a code scanning terminal to have an extension portion extending toward a slit between the thumb and a forefinger, and a gesture sensing device to be disposed at an outer side surface of the extension portion, and the outer side surface of the extension portion is an arc surface concaved inwardly, as taught by Mistkawi et al. ([0035], [0036], Figs. 1A -1D and 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bottom portion of the terminal body to have an extension portion extending toward a slit between the thumb and a forefinger, and the gesture sensing device to be disposed at an outer side surface of the extension portion, wherein the outer side surface of the extension portion is an arc surface is concaved inwardly, in order to provide a pressable gesture sensing device at a user accessible location such that the user can use his/her thumb to press the gesture sensing device.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich modified by Strandberg as applied to claim 1 above, and further in view of Qaddoura et al. (US 9,235,742). 
With respect to claim 10, the modified Turbovich addresses all the limitations of claim 1.

	Qaddoura et al. teaches it is well known in the art for a bottom surface of a terminal body to be provided with an arc portion adapting to a back of a hand (col. 4, lines 28-34; Figs. 7A-7C; abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bottom surface of the terminal body to be provided with an arc portion adapting to the back of the hand, in order to conform to most user’s hands, as taught by Qaddoura et al. (col. 4, lines 32-34).
With respect to claim 13, the modified Turbovich addresses all the limitations of claim 1.
However, the modified Turbovich fails to expressly disclose the terminal body is provided with a touch screen.
Qaddoura et al. teaches it is well known in the art for a terminal body of a code scanning terminal to include a touch screen (col. 8, lines 58-62; abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal body to be provided with a touch screen, in order to display information or instructions regarding operations of the code scanning terminal to the user.

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich modified by Strandberg as applied to claim 1 above, and further in view of Lee.

However, the modified Turbovich fails to expressly disclose the terminal body is further provided with a magnetic charging connector for charging the code scanning terminal.
Lee teaches it is well known in the art for a terminal body of code scanning device to have a magnetic charging connector for charging the device in a cradle (“10 is a conceptual diagram showing that only the scanner according to the present invention is mounted on the cradle, and FIG. 11 is a conceptual diagram showing that the scanner is mounted on the cradle while the strap is connected. Meanwhile, magnets corresponding to each other are installed inside the scanner body and the scanner insertion socket of the present embodiment (not shown). When the scanner body is inserted into the scanner insertion socket and mounted by the magnetic force of the corresponding magnet, the fitting is guided, and contact between the contacts is stably maintained.“ – pg. 6) (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal body is further provided with a magnetic charging connector for charging the code scanning terminal, in order to allow the code scanning terminal to stably maintain contact with a cradle for charging.

Claims 1, 2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich in view of Liou et al. (US 2018/0225489)

a terminal body (14) on which a code scanning device (10,12) is disposed ([0096], Figs. 1, 3A, 3B), and 
a fixing member (20, 22) for fixing the terminal body on a back of a hand ([0098], [0111], [0113], Figs. 3A and 3B).
Turbovich fails to expressly fails to expressly disclose the terminal body includes a gesture sensing device for triggering an on/off code scanning function of a code scanning device, wherein the gesture sensing device is used to sense a lifting action of a thumb, and the thumb is a thumb of a hand.
Liou et al. teaches it is well known in the art for a terminal body of a wearable code scanning terminal to have a gesture sensing device (1011) for triggering an on/off scanning function of a code scanning device, wherein the gesture sensing device is implemented using a capacitive sensor ([0016], abstract, Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal body to include a gesture sensing device for triggering an on/off code scanning function of a code scanning device, wherein the gesture sensing device is used to sense a lifting action of a thumb, and the thumb is a thumb of a hand, wherein the gesture sensing device is a capacitive sensor, in order to provide a non-mechanical switch to avoid the issue of pushing or shifting the code scanning terminal by the pressing pressure of a mechanical switch, as taught by Liou et al. ([0016]).

However, the modified Turbovich fails to expressly disclose the fixing member being a fixing belt having an adjustable length.
Strandberg et al. teaches it is well known in the art for a strap to be a belt having an adjustable length ([0076], [0077], [0101], [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing member to be a fixing belt having an adjustable length in order to accommodate different sized hands.

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich modified by Liou et al. as applied to claims 1 and 2 above, and further in view of Mistkawi et al.
With respect to claims 3-6, the modified Turbovich addresses all the limitations of claims 1 and 2. 
However, the modified Turbovich fails to expressly disclose a bottom portion of the terminal body has an extension portion extending toward a slit between the thumb and a forefinger, and the gesture sensing device is disposed at an outer side surface of the extension portion.  The modified Turbovich additionally fails to expressly disclose the outer side surface of the extension portion is an arc surface concaved inwardly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify a bottom portion of the terminal body has an extension portion extending toward a slit between the thumb and a forefinger, and an outer side surface of the extension portion to be an arc surface concaved inwardly, in order to provide a wing for the strap to pass through while conforming to a shape of a hand so that the terminal body complies with ergonomic requirements of the user’s wearing.
The combined teachings of the modified Turbovich and Liou et al. disclose the invention set forth above, however they fail to expressly disclose the gesture sensing device being disposed at the outer side surface of the extension portion.
Mistkawi et al. teaches it is well known in the art for a gesture sensing device (106) to be disposed at an outer side surface of the extension portion ([0035], [0036], Figs. 1A -1D and 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the position of the gesture sensing device to be disposed at the outer side surface of the extension portion in order to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich modified by Liou et al. as applied to claim 7 above, and further in view of Gabriel et al.
With respect to claim 8, the modified Turbovich addresses all the limitations of claim 7.
However, the modified Turbovich fails to expressly disclose the fixing belt is manufactured using a silicone material.
The modified Turbovich teaches the fixing belt being an adjustable strap ([0101], [0102]).  It is well known in the art for an adjustable strap to be made of silicone, as taught by Gabriel et al. (pg. 8, lines 18-20; pg. 9, lines 15-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing belt to be made of a silicone material in order to provide an adjustable belt that facilitates a secure grip and sufficient pliability for a more comfortable fit for the user, as taught by Gabriel et al. (pg. 9, lines 15-20).

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich modified by Liou et al. as applied to claim 1 above, and further in view of Qaddoura et al.  
With respect to claim 10, the modified Turbovich addresses all the limitations of claim 1.
However, the modified Turbovich fails to expressly disclose a bottom surface of the terminal body is provided with an arc portion adapting to the back of the hand.
	Qaddoura et al. teaches it is well known in the art for a bottom surface of a terminal body to be provided with an arc portion adapting to a back of a hand (col. 4, lines 28-34; Figs. 7A-7C; abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bottom surface of the terminal body to be provided with an arc portion adapting to the back of the hand, in order to conform to most user’s hands, as taught by Qaddoura et al. (col. 4, lines 32-34).
With respect to claim 13, the modified Turbovich addresses all the limitations of claim 1.
However, the modified Turbovich fails to expressly disclose the terminal body is provided with a touch screen.
Qaddoura et al. teaches it is well known in the art for a terminal body of a code scanning terminal to include a touch screen (col. 8, lines 58-62; abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal body to be provided with a .

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich modified by Liou et al. as applied to claim 1 above, and further in view of Lee (KR 20200122620).
With respect to claim 12, the modified Turbovich addresses all the limitations of claim 1.
However, the modified Turbovich fails to expressly disclose the terminal body is further provided with a magnetic charging connector for charging the code scanning terminal.
Lee teaches it is well known in the art for a terminal body of code scanning device to have a magnetic charging connector for charging the device.

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbovich modified by Liou et al. as applied to claim 1 above, and further in view of Lee.
With respect to claim 12, the modified Turbovich et al. addresses all the limitations of claim 1.
However, the modified Turbovich fails to expressly disclose the terminal body is further provided with a magnetic charging connector for charging the code scanning terminal.
Lee teaches it is well known in the art for a terminal body of code scanning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal body is further provided with a magnetic charging connector for charging the code scanning terminal, in order to allow the code scanning terminal to stably maintain contact with a cradle for charging.

Examiner’s Remarks
With respect to claim(s) 11, the examiner makes no prior art rejection. However, this claim is not allowable pursuant to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection(s) and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection(s).  

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876